Opinion by
Hirt, J.,
The lower court dismissed plaintiff’s • appeal from the 1948 triennial assessment of its real estate* ás ap proved by the Board of Property Assessment, Appeals and Review. ' In tlie assessment separate valuations were placed on the buildings and bn the land as such. *497The assessment value ascribed to the buildings and improvements is not questioned. The land itself was valued at $16,750. It is contended that this assessment of the land for tax purposes, in comparison with assessed valuations of residence properties in the neighborhood, was invalid because in violation of the requirement of uniformity of taxation enjoined by Article IN, §1, of the Constitution of Pennsylvania. Appellant maintains that in the assessment of these two classes of real property two different standards of value were applied.
Plaintiff’s land is an assemblage of contiguous parcels acquired from time to time, fronting 297 feet on the north side of Winifred Street, between Success and Marvista Streets, in the City of Pittsburgh. The land has a uniform depth of 188 feet. It is in a section zoned by city ordinance as Class B. Residéntial. The entire property however is lawfully used by plaintiff for industrial purposes as a laundry, because its non-conforming use antedated the enactment of the zoning ordinance. As commercial property plaintiff’s land, covering 56,000 square feet, was valued at the rate of 30 cents per square foot and was assessed on that basis. Appellant’s complaint is that the valuation placed upon residence properties in the same neighborhood would indicate assessments at but 25 cents or less, per square foot if the same method were applied. This is appellant’s sole ground for asserting a violation of the constitutional requirement of uniformity in taxation. The order must be affirmed.
A comparison of values of dissimilar properties cannot support a charge of lack of uniformity if their assessments for tax purposes conform to the same legal standard of valuation. The standard of valuation, of property for assessment purposes, applicable here, as supplied by the Act of May 16,1939, P. L. 143, amend*498ing §402 of the Act of May 22, 1933, P. L. 853, 72 PS §5020-402, is “the actual value thereof, and at such rates and prices for which the same would separately bona fide sell”.
The purpose for which a property may be used to advantage has a direct relation with its actual, i.e., its market (Suermann et al. v. Hadley, Treas., 327 Pa. 190, 205, 193 A. 645) value. Chatfield et al. v. Board of Rev. of Taxes, 346 Pa. 159, 163, 29 A. 2d 685. The value of a small parcel of land may be limited because adapted, or as here restricted by ordinance, to residence uses only. On the other hand a large tract of land may be relatively more valuable because suitable for commercial or industrial uses.' And in measuring values of lands which differ in the uses to which they may be put, different, methods may be employed by assessors to ascertain actual or market: value for assessment purposes. In this instance the extensive area of appellant’s land, useable, and actually in use, for business purposes has a bearing on its actual value and an assessment on a square foot basis is an appropriate method of determining that value. Commerce and industry require ground area and floor space. On the other hand, the residence properties in the neighborhood, referred to by appellant for the purpose of comparison, are small lots, for the most part with a depth of less than 50 feet. Some of the lots have a frontage of less than 17 feet on Winifred' Street with a depth of but 48 feet. A hot'unusual method of computing, values of residence properties is on the basis of foot frontage on the abutting street. And . the- value of the lots- in -question, exclusive-of-the improvements, Avas properly computed on- the basis-of $9 to $12 per-front foot. There is no evidence of any other value.-.
We-are in accord with this statement of appellee’s counsel in criticism of the position taken by the apf *499pellant: “The basic and fundamental fallacy in appellant’s contention is in its assumption that the application by the Board of a rate of 30 cents per square foot to appellant’s property is the application of a different standard to its property from that applied to residential property. This assumption is patently erroneous for what the Board did was not to value appellant’s land on the basis of any supposed classification or different standard, but to apply, in strict accordance with the statute and the decisions of this Court and the Supreme Court, one standard, viz, actual value, to appellant’s land and find that it was worth 30 cents per square foot, while applying the identical standard, viz, actual value, to surrounding residential plots and find [if assessments by the foot front rule be translated into values based on area] that they were worth 17 to 25 cents per square foot.” In short appellant in reality is asserting merely a difference in the method used in-ascertaining value, and not lack of uniformity in standards of value in the assessment of lands*of different character as to size and use. But regardless of the difference in method there was no difference in the standard of assessment of appellant’s commercial property as compared with that of residence properties in the neighborhood. The difference is merely in the indices accepted as indicating actual or market value for assessment purposes.
Appellant offered no testimony and there is nothing in this record to indicate that the assessment of appellent’s land or the assessments of the residence properties, with which it was compared,, were other than at actual values. The record of an. assessment .made by proper officers approved by the board of: revision is prima facie evidence on appeal to the court below of the value of the property. Chatfield et al. v. Board of Rev. of Taxes, supra. The findings and conclusions..of *500the court are not based on incompetent’ testimony nor on error of law. We therefore may not set aside the assessment in question. Westbury Apartments, Inc., Appeal, 314 Pa. 130, 170 A. 267.
Order affirmed.